Case: 1:19-mj-03190-TMP Doc #: 11 Filed: 09/16/19 1 of 3. PagelD #: 39

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA, Case No. 1:19-mj-03190

MAGISTRATE JUDGE
THOMAS M. PARKER

Plaintiff,

WAIVER OF SPEEDY TRIAL ACT

CHARLES VACCARO, OF 1974 AND ORDER

Defendant.

<
Nome Ne ee ee eee

The below signatures reflect the Parties’ representations that the parties have requested a
continuance of defendant’s time to indict beyond the 30 day limit set forth in the Speedy Trial
Act of 1974, 18 U.S.C. § 3161 (hereinafter “The Act”). The Defendant further represents that
he/she has discussed his/her rights under the Act and specifically state that his/her interests will
be best served by the granting of a continuance.

The attorney for the Defendant hereby represents that he/she has discussed the
Defendant’s rights under the Act with him/her, is satisfied that the Defendant understands said
rights, and concurs with the decision of the Defendant that a continuance will be in the
Defendant’s best interest.

For reasons orally set forth, and as indicated below, this Court finds that the ends of
justice which would be served by the granting of a continuance outweigh the best interests of the

public and the defendant in being charged. 18 U.S.C. § 3161(b) and 3161(h). Specifically, the

O

Court hereby finds that:
Case: 1:19-mj-03190-TMP Doc #: 11 Filed: 09/16/19 2 of 3. PagelD #: 40

Dthe failure to grant a continuance in the proceeding would be likely to make a
continuation of the proceeding impossible, or would result in a miscarriage of
justice.
Cithe case is so unusual or so complex due to:
Cithe number of defendants
Cthe nature of the prosecution
Othe existence of novel questions of fact or law
Uthat it would be unreasonable to expect adequate preparation for pretrial
proceedings or for the trial itself within the time limits established by 18
U.S.C. § 3161.
the Defendant’s arrests preceded his/her indictment, and
Cithe arrest occurred at a time such that it is unreasonable to expect retum
and filing of the indictment within the period specified in 18 U.S.C. §

3161(b)
Ithe facts upon which the grand jury must base its determination are

unusual or complex

Othe failure to grant a continuance would
Cideny the defendant reasonable time to obtain counsel
Cunreasonably deny the Defendant or the Government continuity of

counsel
Cideny counsel for the Defendant or the Attorney for the government the

reasonable time necessary for effective preparation, taking into account
the exercise of due diligence.

Therefore, this Court hereby grants Defendant’s Request for Continuance. In the interests
of justice, and at the specific request of the Defendant, the 30 day limit within which the

Defendant shall be indicted, as set forth in the Speedy Trial Act of 1974, has been extended until

October 14, 2019.

IT IS SO ORDERED.

Dated: September 16, 2019
mas M. Parker
United States Magistrate Judge
Case: 1:19-mj-03190-TMP Doc #: 11 Filed: 09/16/19 3 of 3. PagelD #: 41

fendant

Pata se
Attorney for Defendant O-

Attorney for the United States

 

 
